             Case 1:19-cv-02316-RC Document 92 Filed 05/21/21 Page 1 of 2




                                   United States District Court,
                                       District of Columbia


David Alan Carmichael, et al.                          )
                                                       )
          Plaintiffs                                   )
                                                       )   Case No: 19-CV-2316-RC
                  v.                                   )
                                                       )
Antony John Blinken, in his Offiicial                  )
       capacity as Secretary of State, et al.,         )
                                                       )
          Defendants                                   )


           PLAINTIFFS’ COMBINED MOTION TO JOIN MICHELLE BOULTON

      1.      Michelle Boulton notified the Plaintiffs regarding the denial of her passport renewal

application, Form DS-82. The renewal application was disapproved because she did not identify

with a Social Security Number on block 5 of the form, but instead placed the words “Refused for

religious reasons.”

      2.      The continual failure to apply the prohibitions of 22 U.S.C. § 2721, and 42 U.S.C. §

2000bb, as well as United States public policy, enacted to protect rights under the First

Amendment, reveals systemic corruption and evading of the law by the Defendant to the public’s

injury.

      3.      We therefore move that she be joined as Plaintiff to the case as a matter of right. A

proposed order is submitted with this motion, followed by the submission of the filings of

Michelle Boulton with service through the CM/ECF system for efficiency.



      s/ David Alan Carmichael
      David Alan Carmichael, Plaintiff - CM/ECF Filing Granted
      1748 Old Buckroe Road
      Hampton, Virginia 23664



                                                                                            p. 1 of 2
    Case 1:19-cv-02316-RC Document 92 Filed 05/21/21 Page 2 of 2




s/ Lawrence Donald Lewis
Lawrence Donald Lewis, Plaintiff
966 Bourbon Lane,
Nordman, Idaho 83848




s/ William Mitchell Pakosz
William Mitchell Pakosz, Plaintiff
P.O. Box 25
Matteson, Illinois 60443




                                                                   p. 2 of 2
